                            IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


FORRESTT DANE BRAUN,

               Plaintiff,                            Case No. 6:17-cv-01655-YY

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     MOTION FOR APPROVAL OF
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Forrestt D. Braun brought this action seeking review of the Commissioner’s

final decision denying his application for disability benefits under the Social Security Act. The

Court reversed the Commissioner’s decision, remanded the case for further proceedings, and

entered Judgment on March 20, 2019.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). I have reviewed the

record in this case, the motion, and the supporting materials, including the award of benefits, the

fee agreement with counsel, and the recitation of counsel’s hours and services. Applying the

standards set by Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds that the

requested fees are reasonable.
       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $15,848.38 in attorney’s fees under 42 U.S.C. § 406(b).

Previously, the Court awarded Plaintiff attorney fees in the amount of $7,770.09 under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. In addition, Plaintiff’s counsel has received

an administrative fee in the amount of $5,903.00. When issuing the § 406(b) check for payment

to Plaintiff’s attorney, the Commissioner is directed to subtract the amounts awarded for EAJA

and administrative fees and send the balance of $2,175.29, less any applicable processing or user

fees prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON &

MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.



       IT IS SO ORDERED this ____         March
                              6th day of __________________ 2020.



                                                        /s/ Youlee Yim You
                                                     ___________________________________
                                                     YOULEE YIM YOU
                                                     United States Magistrate Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:17-cv-01655-YY
Page 2 of 2
